Citation Nr: 1331400	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  10-33 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a certificate of eligibility for specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1970 to January 1978.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a Board hearing before the undersigned in September 2012.  A transcript of the hearing has been associated with his VA claims file.

On February 7, 2012, the Veteran contacted the RO indicating that he wanted to file a claim for a temporary total rating for his service-connected right knee disability.  He noted that he was to undergo a total right knee replacement less than one week following the call.  Although the RO instructed a Veterans Service Representative (VSR) to inform the Veteran that VA would reconsider his claim once the surgery had been performed and once he submitted evidence confirming that the procedure was indeed carried out (see February 15, 2012 Rating Decision at 3) it does not appear that any letter containing this notification was ever mailed to the Veteran.  In light of this oversight, and in light of the fact that the Board is now remanding the Veteran's appeal in part to afford the Veteran an opportunity to submit (or ask VA to obtain) his February 2012 surgical records, the Board believes the Veteran's open claim for a temporary total disability rating based on such surgery remains open and should be referred to the RO at this time for any additional appropriate action.  38 C.F.R. § 19.9(b) (2012).

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  



REMAND

The Veteran claims entitlement to a certificate for specially adapted housing, and for a special home adaptation grant.  In pertinent part, with respect to specially adapted housing, the controlling laws and regulations indicate that such may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  See 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b) (2013). 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) (2013).

The Veteran is currently service-connected for a chronic lumbosacral strain with degenerative disc disease and bilateral lower extremity radiculopathy, rated 60 percent disabling, right knee instability, rated 10 percent disabling, right knee limitation of motion, rated 10 percent disabling, left knee arthritis, rated 10 percent disabling, and bilateral periostitis of the tibias, bilateral varicose veins, and a face scar, each rated noncompensably (zero percent) disabling.  A total rating based on individual unemployabiltiy has been in effect since March 1996.  

At the September 2012 hearing, the Veteran indicated that he underwent a right total knee replacement in February 2012.  As noted in the Introduction above, the Veteran informed VA of this surgery in February 2012 and expressed his intent to submit his surgical records to VA.  See the February 7, 2012 Report of General Information (indicating that the Veteran was scheduled for surgery less than a week later with Dr. W. at the Skylakes Hospital in Klamath Falls, Oregon).  Although the Veteran has not yet submitted such records, at his September 2012 hearing before the undersigned, the Veteran again referenced his February 2012 knee surgery, but admitted that he did not know additional statements from his doctors would be necessary to substantiate his current claim for specially adapted housing.  He specifically indicated that he could submit more evidence if needed.  See Board Hearing Tr. at 13, 15.  As the Veteran has twice suggested to VA that relevant treatment records pertaining to his February 2012 knee surgery exist but have not yet been associated with his file, on remand the Veteran should be asked to submit all relevant medical records he may have in his possession, to include those specific to his February 2012 knee surgery.  The Veteran should also be afforded the option to provide VA with authorization to obtain any such records on his behalf.   In addition, the AOJ should obtain any relevant outstanding VA medical records from its medical facilities in White City, Klamath Falls and Portland dating from October 2011 to the present. 

The Board also believes that the Veteran should be scheduled for updated VA orthopedic and neurological examinations to determine whether he indeed has loss of use of one or both lower extremities as contemplated by the law and regulations noted above.  The Board is certainly aware of the fact that one VA examiner in July 2009 opined that the Veteran's service-connected lumbar spine disability with bilateral radiculopathy "most likely precludes locomotion without the aid of braces, crutches, canes, or a wheelchair."  Another July 2009 examiner similarly noted that the Veteran's radiculopathy as likely as not contributes to his lower extremity problems requiring a brace on the right knee and using a cane for ambulation.  Pertinently however, since the time of these evaluations, and since his most recent examination in October 2011, the Veteran underwent a total right knee replacement in February 2012.  The Veteran subsequently testified in September 2012 that he is now able to walk 50 feet or so without the aid of a brace or cane, but experiences worsened symptoms affecting his service-connected left knee.  

It is unclear whether the Veteran's lower extremity disability picture has changed as a result of his February 2012 right knee surgery since the dates of his prior examiations.  As such, updated orthopedic and neurological examinations should be scheduled to address the current severity of each of his disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain the Veteran's February 2012 right knee surgery records from Skylakes Hospital in Klamath Falls, Oregon.  In addition, obtain any relevant outstanding VA treatment records dating from October 2011 to the present day from VA's medical facilities in White City, Klamath Falls and Portland, Oregon.

2.  After completion of the development described in items (1) and (2) above, schedule the Veteran for VA orthopedic and neurologic examinations to assess the current severity of his service-connected lower extremity disabilities.  The entire claims file, to include relevant Virtual VA records and a copy of this REMAND, should be made available to and reviewed by the examiner or examiners.  

Upon examination, the examiner or examiners should specifically assess the functional ability of each of the Veteran's lower extremities, if any, and identify whether loss of use of one or both extremities exists due to his service-connected disabilities so as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  If the Veteran does indeed have loss of use of at least one lower extremity, the examiner or examiners should also indicate whether together with this loss, the Veteran also has residuals of organic disease or injury due to service-connected disability which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  

As noted above, the phrase "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




      (CONTINUED ON NEXT PAGE)
      
      
      
      
      
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


